NO. 07-08-0175-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                               NOVEMBER 23, 2009
                         ______________________________

                                  EDWIN DEGRAFF,

                                                            Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

          NO. B16020-0505; HON. ROBERT W. KINKAID, JR., PRESIDING
                     _______________________________

                              Memorandum Opinion
                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      In one issue, appellant Edwin DeGraff appeals his conviction for aggravated sexual

assault of a child by challenging the factual sufficiency of the evidence. We find the

evidence sufficient and affirm the judgment.

      The pertinent standard of review is explained in Watson v. State, 204 S.W.3d 404

(Tex. Crim. App. 2006) and its progeny. We refer the parties to them.
          Next, appellant was convicted of aggravated sexual assault by intentionally and

knowingly causing the penetration of the female sexual organ of his nine-year-old daughter

by his finger. See TEX . PENAL CODE ANN . 22.021(a)(2)(B) (Vernon Supp. 2009). Appellant

attacks the sufficiency of the evidence illustrating that he penetrated the complainant with

his finger. Furthermore, though he admitted that he touched the child’s vagina with his

hand and acknowledged the impropriety of that act, he denied having committed a criminal

offense. Yet, in that statement he also said that the tips of two fingers “touch[ed] the

interior part of the outside lips but didn’t go inside of them.” So too did he draw a picture

illustrating the relationship between those two fingers and the interior part of the labia

touched.

          We have held that the slightest penetration is sufficient to sustain a conviction.

Green v. State, 209 S.W.3d 831, 832 (Tex. App.–Amarillo 2006, pet. ref’d). Furthermore,

penetration includes pushing aside and reaching beneath a natural fold of skin into an area

of the body not usually exposed even when one is naked. Vernon v. State, 841 S.W.2d
407, 409 (Tex. Crim. App. 1992). Appellant’s statement and his drawing are sufficient for

a rational trier of fact to determine beyond a reasonable doubt that penetration occurred.

That finding is neither against the great weight of the evidence or otherwise manifestly

unjust.

          Accordingly, the judgment of the trial court is affirmed.



                                                    Brian Quinn
                                                    Chief Justice

Do not publish.


                                                2